Title: From George Washington to William Thornton, 2 July 1799
From: Washington, George
To: Thornton, William

 

Dear Sir,
Mount Vernon 2d July 1799

Your favour of the 25th has been received; but you have mistaken the case entirely with respect to the Asses who were sent to my Jacks; charging you nothing for the services of the latter, was not designed to lay you under obligation, but a feeble effort to repay the kindnesses you have heaped upon me.
Colo. Gilpin has forwarded the wrong box of glass to Baltimore, and soon will, I hope, receive the proper one in return.
Enclosed is a check on the Bank of Alexandria for one thousand dollars agreeably to the demand of Mr Blagden, for the purpose of defraying the expences incurred on my buildings in the Fedl City. With very great esteem & regard I am—Dear [Sir] Your Obedt & obliged Humble Servant

Go: Washington


P.S. In the letter accompanying the Glass from Boston—the Makers say “The Glass must be set convex out.”

